 Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20              PageID.8    Page 1 of 7



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
____________________________________________________________

DAVID DANIEL DIEHL,

                     Plaintiff,

v.                                                        Case No. 20-11127

ADVANCED CORRECTIONAL HEALTH
CARE, and MICHAEL MURPHY,


                Defendants.
___________________________________/

 OPINION AND ORDER DENYING PLAINTIFF'S REQUEST FOR A TEMPORARY
   RESTRAINING ORDER, DIRECTING THE CLERK TO SERVE PLAINTIFF'S
PENDING MOTION ON DEFENDANTS, AND DIRECTING DEFENDANTS TO FILE A
  RESPONSE TO PLAINTIFF'S REQUEST FOR A PRELIMINARY INJUNCTION

                                   I. INTRODUCTION

       This matter came before the court on a pro se "Emergency Motion for Preliminary

Injunction and Temporary Restraining Order." (ECF No. 1.) Plaintiff David Daniel Diehl

is confined at the Livingston County Jail in Howell, Michigan. He states that he is

illiterate and that someone assisted him in filing his motion. (Id., PageID.2.)

Defendants are Advanced Correctional Health Care and Livingston County Sheriff

Michael Murphy.

       Plaintiff did not file a complaint, but in his emergency motion he alleges that

needs surgery for a hernia that may have previously ruptured. (Id., PageID.1-2.)

Plaintiff also alleges that, on approximately March 10, 2020, a jail doctor and hospital

employee informed him that he needs, and will be scheduled for, surgery. (Id.)
 Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20               PageID.9     Page 2 of 7



According to Plaintiff, nothing has been done, and he has been told that, if the hernia

"splits the wrong way," poison can enter his body and make him sick or worse. (Id.)

       Plaintiff further alleges that, due to Defendants’ negligence in delaying or ignoring

his medical condition, he is at risk of future harm. (Id., PageID.2.) He seeks immediate

medical attention, including a surgical procedure to fix his medical problem, and any

other relief deemed proper and just. (Id.)

                                     II. DISCUSSION

       The court begins its discussion by noting that injunctive relief is "an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to

such relief." Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008)

(citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)); see also

Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305 F.3d 566, 573 (6th Cir. 2002)

(stating that preliminary injunctive relief "is an extraordinary remedy which should be

granted only if the movant carries his or her burden of proving that the circumstances

clearly demand it"). When determining whether a temporary restraining order (“TRO”)

should be granted, the Court considers the following four factors:

       (1) whether the movant has a strong likelihood of success on the merits, (2)
       whether the movant would suffer irreparable injury absent a stay, (3)
       whether granting the stay would cause substantial harm to others, and (4)
       whether the public interest would be served by granting the stay.

Northeast Ohio Coalition for Homeless & Serv. Employees Int'l Union, Local 1199 v.

Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006).     "Although no one factor is controlling, a

finding that there is simply no likelihood of success on the merits is usually fatal.”

Gonzales v. Nat’l Bd. of Med. Examiners, 225 F.3d 620, 625 (6th Cir. 2000) (citing

Michigan State AFL–CIO v. Miller, 103 F.3d 1240, 1249 (6th Cir. 1997)).

                                              2
Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20               PageID.10     Page 3 of 7



                                A. Success on the Merits

       Plaintiff's allegations implicate the Eighth or Fourteenth Amendments to the

United States Constitution. The Eighth Amendment prohibits ''cruel and unusual

punishments.'' U.S. Const. amend. VIII. Although the Amendment applies only after a

formal adjudication of guilt, Ingraham v. Wright, 430 U.S. 651, 671 n.40 (1977), ''[d]ue

process requires that a pretrial detainee not be punished.'' Bell v. Wolfish, 441 U.S.

520, 535 n.16 (1979). Thus, whether Plaintiff is a convicted prisoner or a pretrial

detainee, he has a right to be free from cruel and unusual punishment:

       The Eighth Amendment provides an inmate the right to be free from cruel
       and unusual punishment. The Due Process Clause of the Fourteenth
       Amendment provides the same protections to pretrial detainees.

Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (citing Richko v. Wayne Cty., 819

F.3d 907, 915 (6th Cir. 2016)); see also Winkler v. Madison Cty., 893 F.3d 877, 890

(6th Cir. 2018) (stating that, when a claim of deliberate indifference to serious medical

needs ''is asserted on behalf of a pretrial detainee, the Due Process Clause of the

Fourteenth Amendment is the proper starting point'') (quoting Phillips v. Roane Cty., 534

F.3d 531, 539 (6th Cir. 2008)). To prevail on a claim that Defendants violated Plaintiff’s

constitutional right to medical care, Plaintiff must prove (1) that the alleged deprivation

was sufficiently serious, and (2) that Defendants had a sufficiently culpable state of

mind. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Winkler, 893 F.3d at 890-91.

       In conditions of confinement cases, ''that state of mind is one of 'deliberate

indifference' to inmate health or safety.'' Farmer, 511 U.S. at 834. ''[D]eliberate

indifference entails something more than mere negligence.'' Id. at 835. As explained in

Rhinehart v. Scutt, 894 F.3d 721 (6th Cir. 2018), ''[t]he plaintiff must show both that the



                                              3
Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20                  PageID.11      Page 4 of 7



alleged wrongdoing was objectively harmful enough to establish a constitutional

violation and that the official acted with a culpable enough state of mind, rising above

gross negligence.'' Id. at 737.

          Plaintiff has not shown that the named defendants were aware of his condition

and that they had a sufficiently culpable state of mind rising above gross negligence.

His conclusory allegations that Defendants delayed or ignored his medical problem,

without any supporting facts, are unlikely to state a plausible claim for relief in a federal

civil rights complaint. Agema v. City of Allegan, 826 F.3d 326, 333 (6th Cir. 2016);

Harrington v. Grayson, 811 F. Supp. 1221, 1227 (E.D. Mich. 1993). (ECF No. 1,

PageID.1-2.) Accordingly, Plaintiff has not shown a strong likelihood of success on the

merits. Although he may be successful in a future complaint, that does not mean he is

entitled to a TRO at this preliminary stage of the proceedings. The first factor weighs

against Plaintiff and in favor of denying a TRO.

                                      B. Irreparable Injury

          Plaintiff alleges that he could get sick or worse if his hernia ruptures and

“poison[s]” his body. (ECF No. 1, PageID.1-2.) The rupture of Plaintiff’s hernia would

be an irreparable injury due to the associated health risks and because the injury would

not be fully compensable by money damages. See Overstreet, 305 F.3d at 578 (noting

that "[a] plaintiff's harm from the denial of a preliminary injunction is irreparable if it is not

fully compensable by monetary damages"). Thus, Plaintiff has satisfied the second

factor.




                                                4
Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20              PageID.12     Page 5 of 7



                              C. Substantial Harm to Others

       The third factor requires a determination of whether substantial harm to others

will occur in the absence of a TRO. Defendants would likely incur significant costs if

the court were to grant a TRO.

       Furthermore, granting a TRO could remove from Defendants the deference they

should be afforded in providing the most appropriate medical treatment to the

individuals under their care. Hughes v. Lavender, No. 2:10-CV-674, 2011 WL 1337155,

at *4 (S.D. Ohio Apr. 6, 2011), report and recommendation adopted, No. 2:10-CV-674,

2011 WL 2457840 (S.D. Ohio June 16, 2011).

       In other words,

       [w]here a prison inmate seeks an order enjoining prison officials, this
       Court is required to proceed with the utmost care and must recognize the
       unique nature of the prison setting. See Kendrick v. Bland, 740 F.2d 432,
       438 (6th Cir. 1984). Prison administrators are given broad discretion in
       operating their prisons as long as they are pursuing legitimate penological
       objectives. This Court is ill-suited to make preliminary decisions based on
       disputed medical evidence which would interfere with the operation of the
       prison medical system.

Wagle v. Skutt, No. 10-CV-10506, 2011 WL 6019435, at *3 (E.D. Mich. Oct. 27, 2011),

report and recommendation adopted, No. 10-10506, 2011 WL 6004241 (E.D. Mich.

Dec. 1, 2011) (Edmunds, J.). Because the same principle applies to jail officials,

Plaintiff has failed to satisfy the third factor.

                                      D. Public Interest

       The fourth and final factor is whether the public interest would be served by

granting a TRO. In Weinberger v. Romero-Barcelo, 456 U.S. 305 (1982), the Supreme

Court stated that "[i]n exercising their sound discretion, courts of equity should pay

particular regard for the public consequences in employing the extraordinary remedy of

                                                    5
Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20                PageID.13      Page 6 of 7



injunction." Id. at 312 (citing Railroad Comm'n. v. Pullman Co., 312 U.S. 496, 500

(1941)). When an injunction would impair a public interest, even temporarily, "the court

may in the public interest withhold relief until a final determination of the rights of the

parties, though the postponement may be burdensome to the plaintiff." Id. at 312-313

(quoting Yakus v. United States, 321 U.S. 414, 440 (1944)).

       Here, even if Defendants are the proper defendants, Plaintiff’s motion indicates

that he has received some medical attention for his problem. Defendants may have

already scheduled the surgery, or they may have valid reasons for not having scheduled

the surgery.

       It would not be in the public’s interest to order an immediate surgical procedure if

surgery has been scheduled, is unnecessary, or can be temporarily delayed. Thus,

Plaintiff has failed to satisfy the fourth factor.

                                      III. CONCLUSION

       The first, third, and fourth factors weigh against granting a TRO. Blackwell, 467

F.3d at 1009. Moreover, the court’s finding on the first factor – that there is no likelihood

of success on the merits – is considered fatal under Gonzales, 225 F.3d at 625.

Accordingly,

       IT IS ORDERED that Plaintiff’s “Emergency Motion for . . . Temporary Restraining

Order” (ECF No. 1) is DENIED.

       IT IS FURTHER ORDERED that the Clerk of Court shall serve Plaintiff’s motion

(ECF No. 1) and a copy of this order on Defendants at the Livingston County Jail, 140

South Highlander Way, Howell, MI 48843.




                                                6
Case 3:20-cv-11127-RHC-PTM ECF No. 4 filed 05/15/20                        PageID.14   Page 7 of 7



        Lastly, IT IS ORDERED that Defendants shall file an answer to Plaintiff’s request

for a preliminary injunction within twenty-one (21) days of the date of this order.

                                                          s/Robert H. Cleland                    /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: May 15, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 15, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                         /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-11127.DIEHL.TRO.BH.RMK.docx




                                                     7
